                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

TERRY LAMAR MCCOY                                                         PLAINTIFF

V.                        CASE NO. 4:20-CV-700-LPR-BD

SAMUAL BAKER, et al.                                                   DEFENDANTS

                                   JUDGMENT

     Consistent with the Order that was entered on this day and previous Orders filed in

this case, it is CONSIDERED, ORDERED, and ADJUDGED that this case is hereby

DISMISSED, WITHOUT PREJUDICE.

     IT IS SO ORDERED, this 29th day of June, 2021.



                                              ________________________________
                                              LEE P. RUDOFSKY
                                              UNITED STATES DISTRICT JUDGE
